Citation Nr: 1811734	
Decision Date: 02/22/18    Archive Date: 03/06/18

DOCKET NO.  10-25 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Cooklin, Associate Counsel 
INTRODUCTION

The Veteran served in the Air Force Reserves from September 1952 to April 1958, and was summoned for active duty from November 1954 to February 1955.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2013 rating decision (RD) by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.    

In March of 2015, the Board remanded the claim for the Veteran to receive a VA examination.  In April 2016, the Board remanded again for additional procedural and medical development.  

The Veteran testified before the Board by videoconference in January 2015.  The transcript is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017); 38 U.S.C.A. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board regrets the additional delay caused by yet another remand; however, as the prior remand directives have not been executed properly, there is no choice but to do so.  

In the Veteran's January 2015 testimony, she stated that during basic training, she had a bad ear infection.  She collapsed and was taken by ambulance to the hospital.  She acknowledged she had no service treatment records (STR) due to the St. Louis fire (referring to the 1973 fire at the National Personnel Records Center that destroyed approximately 17-18 million military personnel files).  (Tr. p. 5).  During service, she worked as an X-ray technician.  She was uncertain as to how many times she trained on the rifle range, but stated she was not given hearing protection during range training.  During her time in the Reserves, she worked in a factory making 20-mm shells for the war; she had a physical at that time which showed no hearing loss.  Later she worked on an assembly line, an environment she described as not noisy.  (Tr. p. 3).  After service, she worked primarily as a homemaker after the birth of their child, and also as a cafeteria manager for 18 years, all positions with low noise exposure.  (Tr. p. 4). 

The Board's remand of April 2016 noted that while the Veteran may have worked in factory settings, she reported no loud noise exposure and directed the examiner to presume the Veteran's credibility on this point.  Nonetheless, the supplemental VA opinion again reported the Veteran reporting occupational noise exposure through various factory trades.  The fact the Veteran worked in such occupations is not evidence of noise exposure absent evidence the environment actually being noisy-in this case, the Veteran stated her factory environments did not have "any kind of a noise/sound."  Therefore, a new opinion must be rendered disregarding the post-service occupation, given that the Board finds there was no noise exposure during that occupation.

Additionally, the supplemental VA opinion did not follow the remand directive regarding the Veteran's in-service noise exposure.  While acknowledging unprotected exposure to rifle fire during training, the opinion makes no effort to consider the effect of this exposure.  Rather, the opinion proceeds on the assumption that since her factory work was high noise exposure and her MOS low noise exposure, service connection is not shown.  Again, the opinion does not address potential effects of the actual noise exposure reported by the Veteran.   

Notably, no VA medical opinion indicates consideration of audiology exams the Veteran underwent in November and December of 1989.  See VBMS medical record entries October 2015 (p. 45) and June 2015.  In the latter, the record reflects a report of tinnitus and hearing issues 18 years earlier than reported in the VA exams.  The examiner must consider these records and render discuss them in rendering an opinion.  Additionally, the supplemental VA opinion failed to address the remand directive of considering the Veteran's ear infection as a potential causality factor for her hearing disability.  

Finally, regardless of whether the onset of tinnitus was 1989 or 2007, the VA opinions have not given a rationale as to why delayed reporting of tinnitus is related to service connection.  Again, the examiner gave a conclusion without any supporting rationale or citation to medical literature or research.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Ask the Veteran to submit any additional updated private treatment records associated with hearing loss.  Ensure that that VA record is up to date.  

Inquire with the Veteran where her audiology testing for MAASCO was performed, and attempt to obtain the records.  However, no attempt need be made if the Veteran reports the exam was at Letterman Army Hospital or Lackland Air Force Base as an exhaustive search has been unproductive.  Additionally, obtain from the Veteran her employment dates at MAASCO.  

2. Obtain an addendum opinion from a medical practitioner, preferably not the VA audiologist who performed the May 2015 and July 2016 exams.  In particular, the examiner must review the transcript of the Veteran's January 2015 Board hearing, and all prior audiology testing results, to include November and December 1989 reports, a September 2007 audiology consult, and the prior VA examinations.  

The examiner is to presume the Veteran credible regarding her lack of noise exposure in her post-service factory work.

Following review of the claims file, the VA examiner is asked to provide opinions as to the following:

a.  whether it is at least as likely as not (that is, a 50 percent probability or greater) that the Veteran's current bilateral hearing loss and tinnitus is related to her in-service acoustic trauma.  Specifically, the audiologist must consider the impact of the Veteran's report of unprotected hearing during training exercises on the rifle range.   

b.  whether it is at least as likely as not (that is, a 50 percent probability or greater) that the Veteran's current bilateral hearing loss and tinnitus is related to her in-service ear infection.  

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

3. Thereafter, readjudicate the issue on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case.  The Veteran and his representative should be afforded the applicable time period in which to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (2012).





_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




